DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the November 9, 2020 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seem et al., US Patent Application No. 2015/0167999 (published June 18, 2015, hereinafter SEEM).

As per claim 1, SEEM teaches of a heating, ventilation, and air conditioning (HVAC) system (see fig. 1 and par. 2: HVAC control system), comprising: 
a control system communicatively coupled to HVAC equipment and configured to operate the HVAC equipment based on feedback received from a temperature sensor indicative of a temperature within a building serviced by the HVAC equipment (see fig. 2-3 and par. 24: temperature sensors provide but one means of input/feedback indicative of environmental conditions for HVAC operations), wherein the control system is programmed to: 
control operation of the HVAC equipment based on a first temperature schedule comprising a first temperature setpoint when the building is occupied (see fig. 4-9 and par. 2 and 13:  determining a setpoint temperature at the time of occupancy (e.g., normal operation during scheduled occupied heating/cooling setpoint states) and periods of unoccupied states); 
and when the building is not occupied:
determine an expected return time of an occupant to the building based at least in part on historical occupancy data associated with the building (see fig. 10 and par. 15-16: return time estimator, corrector and comparison modules and par. 42: return time predictions are determined [in part] on historical estimated and actual time data); and 
control operation of the HVAC equipment based on a second temperature schedule expected to result in the temperature within the building reaching the first temperature setpoint when the expected return time is reached (see fig. 5-9 and par. 3: system relies on a second system schedule during periods of vacancy, which prepares HVAC environment for the return of individuals to an HVAC controlled space (e.g., occupancy), relative to a set return time), wherein the second temperature schedule is selected from a plurality of candidate schedules based on an efficiency metric of the second temperature schedule (see par. 12-14 and 18-19: multiplier for the estimated deviation of the return time along with the return time settings or scheduling of operational parameters, may be set based on [efficiency] metrics which coincide with energy savings and/or comfort parameters), and wherein the efficiency metric is based on energy usage indicated by historical performance data resulting from previous operation of the HVAC system (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference).

As per claim 2, SEEM teaches of the HVAC of claim 1, wherein the control system is programmed to: 
determine the plurality of candidate schedules (see par. 14-15: settings which coincide with [user selected] return scheduling), wherein each candidate schedule of the plurality of candidate schedules is expected to result in the temperature within the building meeting the first temperature setpoint (e.g., considered by the examiner as the occupied setpoint) when the expected return time is reached, and wherein the plurality of candidate schedules comprises the second temperature schedule (see fig. 4-9 and par. 14-15 and 125-126: the corrector module adjust factors affecting return scheduling based on user selected energy saving and comfort scheduling parameters);
determine a plurality of efficiency metrics, wherein each efficiency metric of the plurality of efficiency metrics is associated with a respective candidate schedule of the plurality of candidate schedules (see fig. 10 and par. 18-19, 125-127: system relies on a variety of historical, environment, costs and operational metrics to both execute set scheduling requests, and optimize operations), and each efficiency metric of the plurality of efficiency metrics is based on the energy usage indicated by historical performance data resulting from previous operation of the HVAC system (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference); and 
select the second temperature schedule from the plurality of candidate schedules based on the plurality of efficiency metrics (see par. 124-125: based on [set] return parameters, wherein the return corrector module calculates multiple deviation estimates that coincide with return settings, whereby at least the [second] temperature set point is set respective of the [user] selected schedule).

As per claim 10, SEEM teaches of a tangible, non-transitory, computer-readable medium, comprising computer- readable instructions executable by at least one processor of a control system in a heating, ventilation, and/or air conditioning (HVAC) system (see par. 232: software embodiment having instructions for enabling control in HVAC environments) that, when executed by the at least one processor, cause the at least one processor to:
determine, using the at least one processor, occupancy status of a building serviced by the HVAC system (see par. 149: the HVAC controller determines the occupancy status based on a number of operating variables (e.g., occupancy based on occupancy schedule));
when the building is occupied, control using the at least one processor, operation of HVAC equipment based on a first temperature schedule to supply conditioned air to the building (see fig. 4-9 and par. 2 and 13:  determining a setpoint temperature at the time of occupancy (e.g., normal operation during scheduled occupied heating/cooling setpoint states) and periods of unoccupied states); and 
when the building is not occupied: 
determine, using the at least one processor, an expected return time of an occupant to the building based at least in part on historical occupancy data associated with the building (see fig. 10 and par. 15-16: return time estimator, corrector and comparison modules and par. 42: return time predictions are determined [in part] on historical estimated and actual time data); 
determine, using the at least one processor, a target temperature expected to be present in the building at the expected return time (see par. 61: system processors execute software used to analyze and control state transition activity, in an effort to determine set point operating characteristics, resulting in a targeted [set] return temperature); and 
control operation of the HVAC equipment based on a second temperature schedule expected to result in an indoor temperature within the building reaching the target temperature when the expected return time is reached (see fig. 5-9 and par. 3: system relies on a second system schedule during periods of vacancy, which prepares HVAC environment for the return on individuals to an HVAC controlled space (e.g., occupancy), relative to a set return time), wherein the second temperature schedule is selected from a plurality of candidate schedules based on an efficiency metric of the second temperature schedule (see par. 12-14 and 18-19: multiplier for the estimated deviation of the return time along with the return time settings or scheduling of operational parameters, may be set based on [efficiency] metrics which coincide with energy savings and/or comfort parameters),, and wherein the efficiency metric is based on energy usage indicated by historical performance data resulting from previous operation of the HVAC system (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference).

As per claim 11, SEEM teaches of the computer-readable medium of claim 10, wherein the first temperature schedule comprises a respective temperature setpoint associated with each time step during the first temperature schedule (see par. 61: during transition, the state transition module analyses variable inputs at the beginning of each time step, in an effort to determine the appropriate operating state, and further determine set point operating characteristics, wherein the resultant is the targeted set return temperature), and wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to determine the target temperature expected to be present in the building at the expected return time by determining the respective temperature setpoint associated with the expected return time by the first temperature schedule (see par. 60: the state transition module determines the appropriate operating state at each time step as the system transitions during vacancy states/schedules).

As per claim 12, SEEM teaches of the computer-readable medium of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to:
determine, using the at least one processor, a plurality of candidate schedules, wherein each candidate schedule of the plurality of candidate schedules is expected to result in the indoor temperature within the building reaching the target temperature when the expected return time is reached, wherein the plurality of candidate schedules comprises the second temperature schedule (see fig. 4-9 and par. 14-15 and 125-126: the corrector module adjust factors affecting return scheduling based on user selected energy saving and comfort scheduling parameters);
determine, using the at least one processor, a plurality of efficiency metrics, wherein each efficiency metric of the plurality of efficiency metrics is associated with one of the plurality of candidate schedules, each efficiency metric of the plurality of efficiency metrics is based on the  energy usage indicated by historical performance data, and the plurality of efficiency metrics comprises the efficiency metric of the second temperature schedule (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable for the user (e.g., comfort vs economy)); and
select the second temperature schedule from the plurality of candidate schedules based on the plurality of efficiency metrics (see par. 124-125: based on [set] return parameters, wherein the return corrector module calculates multiple deviation estimates that coincide with return settings, whereby at least the [second] temperature set point is set respective of the [user] selected schedule).

As per claim 13, SEEM teaches of the computer-readable medium of claim 12, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to:
determine a first candidate schedule of the plurality of candidate schedules that associates each time step during a control horizon from a current time to the expected return time with a first temperature setpoint that is a constant first value during a first portion of the control horizon and ramps from the constant first value to the target temperature expected to be present at the expected return time during a second portion of the control horizon (see fig. 5-9; and par. 60: warm-up and cool down periods, respective of offsets and set points (e.g., both upward and downward, based on environmental conditions) in HVAC conditioned spaces, when transitioning from vacant environments to setpoint temperatures for occupied spaces (considering offsets and timing linked to scheduling and conditional preferences); and
determine a second candidate schedule of the plurality of candidate schedules that associates each time step during the control horizon from the current time to the expected return time with a second temperature setpoint that is a constant second value different from the constant first value during the first portion of the control horizon and ramps from the constant second value to the target temperature expected to be present at the expected return time during a third portion of the control horizon (see par. 60-61: ramping of conditioned spaces over time, wherein the controller manages the state transition from one state with one status (e.g., conditions associated with either an occupied space or vacant location) to another state with a different status over a designated time (e.g., transitioning to an opposite state), respective of conditional offset values and user defined scheduling parameters).

As per claim 14, SEEM teaches of the computer-readable medium of claim 12, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to:
determine the plurality of efficiency metrics based on previous environmental conditions associated with the energy usage by the historical performance data system (see fig. 10 and par. 18-19, 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference, and responsive to the current environmental conditions (e.g., cool down or warm up conditions respective of current temperatures)); and
select the second temperature schedule from the plurality of candidate schedules based on environmental conditions expected from a current time to the expected return time (see par. 124-125: based on [set] return parameters, wherein the return corrector module calculates multiple deviation estimates that coincide with return settings, whereby at least the [second] temperature set point is set respective of the [user] selected schedule).

As per claim 16, SEEM teaches of the computer-readable medium of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to determine the historical performance data based on HVAC equipment operating duration information (see par. 41: controlling the transition during occupancy states, the controller evaluate control signals provided by HVAC equipment), HVAC equipment operating mode information (see par. 134-135: model estimated return time determinants are based on the operational modes, cool down or warm up parameters and variables consistent with the modeled status and state module), environmental air information and HVAC equipment energy usage information (see par. 40-41: return prediction timing take into consideration environmental factors, demand and historical differences between actual vs. estimated return times).

As per claim 17, SEEM teaches of a heating, ventilation, and air conditioning (HVAC) system (see par. 2: HVAC control system), comprising: 
HVAC equipment configured to supply conditioned air to a building (see fig. 1 and par. 2: HVAC control system providing distributed components to supply conditioned air to areas of a building); and 
a control system communicatively coupled to the HVAC equipment and configured to operate the HVAC equipment based on feedback received from a temperature sensor indicative of a temperature within the building serviced by the HVAC equipment (see fig. 2-3 and par. 24: temperature sensors provide one means of input/feedback indicative of environmental conditions for HVAC operations), wherein the control system comprises: 
a memory device configured to store performance data of the HVAC system resulting from previous operation of the HVAC system (see fig. 3 and par. 58: memory device used to store historical, operational and performance data as well as software used to facilitate operations); and 
processing circuitry communicatively coupled to the memory device (see fig. 3 and par. 58: processing devices used to execute programs to perform system  operations), wherein the processing circuitry is programmed to: 
control operation of the HVAC equipment based on a first temperature schedule during a first control horizon to supply conditioned air to the building (see fig. 4-9 and par. 2 and 13:  controlling HVAC operations to maintain a  setpoint temperature for a determined time period (e.g., normal operation and first control horizon during scheduled occupied heating/cooling setpoint states); and 
when the building is not occupied during a second control horizon after the first control horizon (see fig. 4-9 and par. 2 and 13:  controlling HVAC operations to maintain a setpoint temperature for a determined time period and second control horizon during scheduled unoccupied heating/cooling states): 
determine an expected return time of an occupant to the building; and control operation of the HVAC equipment based on a second temperature schedule expected to result in the temperature within the building meeting a target temperature setpoint at the expected return time (see fig. 10 and par. 15-16: return time estimator, corrector and comparison modules and par. 42: return time predictions are determined [in part] on historical estimated and actual time data), wherein the second temperature schedule is selected from a plurality of candidate schedules, wherein each candidate schedule of the plurality of candidate schedules is associated with a respective efficiency metric that is based on energy usage indicated by the performance data (see par. 12-14 and 18-19: multiplier for the estimated deviation of the return time along with the return time settings or scheduling of operational parameters, may be set based on [efficiency] metrics which coincide with energy savings and/or comfort parameters), and wherein the second temperature schedule is selected based on the efficiency metric of the second temperature schedule (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference).

As per claim 18, SEEM teaches of the HVAC system of claim 17, wherein the processing circuitry is programmed to determine the performance data of the HVAC system by associating previous environmental conditions (see par. 41: controlling the transition during occupancy states, the controller evaluate control signals provided by HVAC equipment), previous operational parameters of the HVAC system, resulting change in the temperature within the building during previous operation of the HVAC system (see par. 134-135: model estimated return time determinants are based on the operational modes, cool down or warm up parameters and variables consistent with the modeled status and state module), and energy usage resulting from previous operation of the HVAC system (see par. 40-41: return prediction timing take into consideration environmental factors, demand and historical differences between actual vs. estimated return times).

As per claim 19, SEEM teaches of the HVAC system of claim 18, wherein the processing circuitry is programmed to:
determine the plurality of candidate schedules (see par. 14-15: settings which coincide with [user selected] return scheduling);
determine the efficiency metrics associated with the plurality of candidate schedules based on the performance data and environmental conditions expected during the second control horizon (see fig. 10 and par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference, respectful of offset parameters and current environmental states); and
select the second temperature schedule based on a comparison of the efficiency metrics (see par. 124-125: based on [set] return parameters, wherein the return corrector module calculates multiple deviation estimates that coincide with return settings, whereby at least the [second] temperature set point is set respective of the [user] selected schedule).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 7, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEEMS as applied to claim 1-2, 9-14 and 16-19 above, and further in view of Ramachandran et al., US Patent Application Publication No. 2014/0277763 (published September 18, 2014, hereinafter RAMACHANDRAN).

As per claim 3, SEEMS teaches of the HVAC system of claim 1, wherein the control system is programmed to: select the second temperature schedule from the plurality of candidate schedules based on the efficiency metric of the second temperature schedule, wherein the efficiency metric is based on previous environmental conditions associated with the energy usage indicated by the historical performance data (see fig. 10 and 15-16 (return time estimator, corrector and comparison modules) and par. 42: return time predictions are determined [in part] on historical estimated and actual time data, wherein return time operations provide for the user to select efficiency parameters by selecting between comfort or energy set parameters (par. 18-19)).
While SEEMS acknowledges that several HVAC applications and operational traits consider outside temperatures and weather conditions in controlling inside conditioning parameters (see at least par. 40-41, and 112), the reference fails to explicitly teach of a method which determines environmental conditions expected to be present outside the building during a time period from a current time to the expected return time.
Like SEEMS, RAMACHANDRAN focuses on controlling HVAC operations based on occupancy.  However, RAMACHANDRAN further teaches of a system which relies on occupancy, historical data, building calendar and outside weather conditions to further schedule HVAC operations (see fig. 1-2 and 6; and par. 11 and 15: the system determines weather conditions/factors affecting the building and/or area being conditioned during the predetermined periods).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of RAMACHANDRAN's system and method of using outside conditions and weather data, with SEEM's system and method of scheduling based on occupancy, to provide more efficient operations of HVAC equipment by infusing temperate air to offset opposing air temperatures, while conserving energy during different times of the year, respective of [outside] offset temperatures.	

As per claim 4, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein SEEM further teaches of the HVAC system of claim 3, wherein the second temperature schedule is a first candidate schedule of the plurality of candidate schedules (see fig. 4-9 and par. 14-15 and 125-126: the user selects a return schedule from multiple return schedules), and wherein the control system is programmed to:
determine a first energy usage schedule expected to result from implementation of the first candidate schedule of the plurality of candidate schedules and a second energy usage schedule expected result from implementation of a second candidate schedule of the plurality of candidate schedules based at least in part on the environmental conditions (see fig. 10 and par. 18-19, 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable to user preference, and responsive to the current environmental conditions (e.g., cool down or warm up conditions respective of current temperatures)) expected to be present outside the building during the time period (see fig. 1-2 and 6; and par. 11 and 15: the system determines weather conditions/factors affecting the building and/or area being conditioned during the predetermined periods), the energy usage indicated by historical performance data (see par. 125 and 167: an energy efficiency level is established/chosen based on historical operational data and user preferences, wherein operation of the system can be set to operate within a range of efficiency suitable for the user (e.g., comfort vs economy), the previous environmental conditions associated with the energy usage indicated by the historical performance data, and the temperature within the building measured at the current time by the temperature sensor (see fig. 5-9 and par. 18-19: the system adjust operational states (e.g., warm-up or cool-down based on vacancy status) respective of historical data as well as system conditions established at the time of application); and
determine an energy cost schedule that associates a cost metric with each time step during the time period (see par. 124-125: respective of determining comfort vs energy schedules, return time corrector modules modify return time deviations for each time step for set points, resulting in a cost metric that changes given transitional assessments).
RAMACHANDRAN further teaches of scheduling based at least in part on the environmental conditions environmental conditions expected to be present outside the building during the time period (see fig. 1-2 and 6; and par. 11 and 15: the system determines weather conditions/factors affecting the building and/or area being conditioned during the predetermined periods).

As per claim 5, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein SEEM further teaches of the HVAC system of claim 4, wherein the efficiency metric is a first efficiency metric, and wherein the control system is programed to:
determine the first efficiency metric of the first candidate schedule based at least in part on the cost metric associated with each time step during the time period by the energy cost schedule and a first expected energy usage associated with each time step during the time period by the first energy usage schedule (see par. 124-125: respective of determining a schedule from a multitude of schedules (e.g., candidate schedule), return time corrector modules modify return time deviations of each time step for set points defined by the schedule, resulting in a cost metric that changes given transitional assessments (e.g., expected energy usage based on a chosen schedule)); and
determine a second efficiency metric of the second candidate schedule based at least in part on the cost metric associated with each time step during the time period by the energy cost schedule and a second expected energy usage associated with each time step during the time period by the second energy usage schedule (see 124-125: based on choosing a different schedule option, the system relies on a corresponding cost profile relevant to properties/operations resulting in a different cost outline). 

As per claim 7, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein RAMACHANDRAN further teaches of the HVAC system of claim 3, wherein the control system comprises a network interface configured to communicatively couple the control system to a communication network (see par. 95: system employ the use of WANs and LANs to facilitate network communications between internal and external equipment as a means for providing input for HVAC control), and the control system is configured to determine the environmental conditions expected to be present outside the building during the time period based at least in part on weather data received from a remote data source via the communication network (see fig. 1-2 and 6; and par. 11 and 15: the system determines weather conditions/factors affecting the building and/or area being conditioned during the predetermined periods).

As per claim 8, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein RAMACHANDRAN further teaches of the HVAC system of claim 3, comprising an outdoor temperature sensor communicatively coupled to the control system and configured to measure outside air temperature proximate the building (see par. 69: considering the effect of outside temperature on HVAC operations), wherein the control system is configured to determine the environmental conditions expected to be present outside the building during the time period based at least in part on the outside air temperature measured by the outdoor temperature sensor (see fig. 1-2 and 6; and par. 66-69: the system relies on a series of sensors and 3rd party data to provide further input to support HVAC operations, wherein weather factors affecting the building or conditioning space during predetermined periods, can be allied with operational settings to save energy).

As per claim 15, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein RAMACHANDRAN further teaches of the computer-readable medium of claim 14, wherein the computer-readable instructions, when executed by the at least one processor, cause the at least one processor to determine the environmental conditions expected from the current time to the expected return time are based on weather data received from a remote data source, feedback received from an outdoor sensor of the HVAC system disposed proximate the building, or both (see par. 15 and 44-45: outside weather conditions effecting a working HVAC environment (e.g., outside a building) are used as factors to help manage the scheduling and control parameters of an HVAC system).

As per claim 20, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above, wherein RAMACHANDRAN further teaches of the HVAC system of claim 17, wherein the processing circuitry is programmed to determine the expected return time of the occupant to the building based on occupancy status of the building during the first control horizon, based on location data received from a global positioning system (GPS), or both (see par. 93: the system relies on the use of both stored and captured date to optimize operations, wherein scheduling data can be received from external mobile devices (e.g., PDA, mobile A/V equipment, GPS receivers, etc.) and employed in managing occupancy and programmed schedules).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SEEM and RAMACHANDRAN as applied to claims 3 and 4 above, and further in view of Pavlovski et al., US Patent Application Publication No. 2016/0305678 (published October 20, 2016, hereinafter PAVLOVSKI).

As per claim 6, the combination of SEEM and RAMACHANDRAN teaches all of the limitations noted in the base claim(s) as outlined above (see prior citations).  However, the references fail to teach of the HVAC system of claim 4, wherein the cost metric is indicative of carbon footprint resulting from production of a unit of energy, consumption of the unit of energy, or both.
Like the combination of SEEMS and RAMACHANDRAN, PAVLOVSKI focuses on controlling HVAC operations based on occupancy, historical training data, scheduling and the effect of external environmental conditions.  However, PAVLOVSKI further teaches of a system which leverages the relationship between an HVAC system and a typical BEMS (building management system) to optimize energy use (e.g., scheduling, loads, demand, etc.) responsive to energy resources (e.g., weather, temperature conditions, fuel, etc.)  and budgets (e.g., costs, etc.), to reduce a system’s carbon footprint (see at least par. 7 and 113).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of PAVLOVSKI's system and method of aligning operational processes with a system’s carbon footprint, with SEEM and RAMACHANDRAN 's system and method of optimizing the use of resources during HVAC operations, to align resource use with user comfort, while supporting the health and wellbeing of building occupants,  minimizing overall energy costs and protecting the environment.	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SEEM as applied to claims 1-2 above, and further in view of Bruck et al., US Patent Application Publication No. 2015/0051741 (published February 29, 2015, hereinafter BRUCK).

AS per claim 9, SEEM teaches of a system employing the use of HVAC equipment contained within a building used to maintain conditioned spaces (see fig. 1).  However the reference fails to explicitly teach of an HVAC system of claim 1, wherein the HVAC equipment comprises: an outdoor HVAC unit configured to be disposed outside the building; and an indoor HVAC unit configured to be disposed inside the building.
Like the combination of SEEMS, BRUCK focuses on controlling HVAC operations based on occupancy, historical data, and scheduling parameters.  However, BRUCK further teaches of a system wherein an outside compressor is used to manage the exchange of heat properties (e.g., heating/cooling of gases) used for conditioning a space (see fig. 2 and par. 65), while a wall mounted [inside] thermostat is used as an interface for controlling the temperature in a set environment (see fig. 6 and 3A; and par. 5 and 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of BRUCK's system and method of using an HVAC system containing both inside and outside components, with SEEM's system and method of optimizing the use of resources in operating an HVAC system, in an effort to provide a system and method which uses outside environmental conditions (e.g., air temperature, etc.) to help in the exchange or removal of heat or addition of cold to provide optimal operating conditions for the system. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobson, US Patent Application Publication No. 2018/0005195, and much of the current art teach of varying systems and method of building comfort schedules within HVAC environments which operate in tandem with user occupancy and environmental input (e.g., weather, space retention/vacancy, changes in environmental states/conditions, etc.), in an effort to optimize the use of system resources as well as minimize costs. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Leeson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/ZIAUL KARIM/Primary Examiner, Art Unit 2119